Name: Council Decision (CFSP) 2018/1941 of 10 December 2018 amending Decision (CFSP) 2016/610 on a European Union military training mission in the Central African Republic
 Type: Decision
 Subject Matter: Africa;  European construction;  defence;  cooperation policy
 Date Published: 2018-12-11

 11.12.2018 EN Official Journal of the European Union L 314/54 COUNCIL DECISION (CFSP) 2018/1941 of 10 December 2018 amending Decision (CFSP) 2016/610 on a European Union military training mission in the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 19 April 2016, the Council adopted Decision (CFSP) 2016/610 (1) which established a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA). (2) On 30 July 2018, the Council through Decision (CFSP) 2018/1082 (2) extended the Mission's mandate until 19 September 2020. (3) On 15 October 2018, the Council, in conclusions on the Central African Republic, recognised the appropriateness of meeting the request from the Central African authorities for additional assistance to the Central African Republic's Internal Security Forces through establishing and deploying a dedicated interoperability pillar as soon as possible within EUTM RCA tasked with providing strategic advice in this area. (4) Decision (CFSP) 2016/610 should be amended accordingly. (5) In addition, the Council in its conclusions of 15 October 2018 recognised the usefulness, highlighted by the strategic review of EUTM RCA, of continuing to assess the appropriateness of reinforcing the European Union's action in relation to the Internal Security Forces with a dedicated civilian CSDP action. The Council noted in these conclusions that it will return to this issue in the summer of 2019, taking account of the initial results of the interoperability pillar and in the context of the strategic review of EUTM RCA. (6) In accordance with Article 5 of the Protocol on the position of Denmark annexed to the Treaty on the European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision, is neither bound by it nor subject to its application and does not participate in the financing of this mission, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2016/610 is amended as follows: (1) in Article 1(2), the following is added: (d) strategic advice to the Ministry of Internal Affairs, the Director General of the Police and the Director General of the Gendarmerie, in order to enable the subsequent interoperability and coordinated employment of defence and internal security forces in the Central African Republic.; (2) in Article 10, paragraph 3 is replaced by the following: 3. The financial reference amount for the common costs of EUTM RCA for the period from 20 September 2018 until 19 September 2020 shall be EUR 26 131 485. The percentage of this reference amount referred to in Article 25(1) of Decision (CFSP) 2015/528 shall be 0 % and the percentage referred to in Article 34(3) of that Decision shall be 0 % for commitments and 0 % for payments.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 December 2018. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2016/610 of 19 April 2016 on a European Union CSDP Military Training Mission in the Central African Republic (EUTM RCA) (OJ L 104, 20.4.2016, p. 21). (2) Council Decision (CFSP) 2018/1082 of 30 July 2018 amending Decision (CFSP) 2016/610 on a European Union military training mission in the Central African Republic (OJ L 194, 31.7.2018, p. 140).